ON REHEARING.
Day, J.
A petition for rehearing was filed in this case, in which it is strenuously urged that the foregoing opinion ignores the maxim that, The liing can do no wrong.
This maxim, we understand, does not mean that the king or government is incapable of doing an act for which a subject should have redress. In 1 Blacks tone’s Commentaries, p. 246, it is said: “Besides the attribute of sovereignty, the law also ascribes to the king, in his political capacity, absolute 3. ooNSTiTij-íviung^bythe state. perfection. ‘Tlie king can do no wrong:’ which ancient and fundamental maxim is not to be understood as if everything transacted by the government was of course just and lawful, but means only two things: First, That whatever is exceptionable in the conduct of public affairs, is not to be imputed to the king; nor is he answerable for it personally to his people, for this doctrine would totally destroy that constitutional independence of the crown, which is necessary for the balance of power in our free and active, and therefore compounded constitution. And, secondly, it means that the prerogative of the crown extends not to do any injury; it is created for the benefit of the people, and, therefore, cannot be exerted to their prejudice.” In this last sense the maxim would mean simply that the king has no right to do a wrong.
In a note to the page of Blackstone above quoted, referring to this maxim, it is said: “Perhaps it means that, although the king is subject to the passions and infirmities of other men, the constitution has prescribed no mode by which he can be made personally amenable for any wrong which he may actually commit. The law will, therefore, presume no wrong *240where it has provided no remedy.” And in 2 Blackstone, p. 255, it is said: “ That the king can do no wrong is a necessary and fundamental principle of the English constitution; meaning oply, as has formerly been observed, that, in the first place, whatever may be amiss in the conduct of public affairs is not chargeable personally on the king; nor is he, but his ministers, accountable for it to the people. And, secondly, that the prerogative of the crown extends not to do any injury, for being created for the benefit of the people, it cannot be exerted to their prejudice. Whenever, therefore, it happens that, by misinformation or inadvertence, the crown hath been induced to invade the private rights of any of its subjects, though no action will lie against the sovereign, (for who shall command the king?) yet the law hath furnished the subject with a decent and respectful mode of removing that invasion, by informing the king of the true state of the matter iu dispute; and, as it presumes that to Jcnow of an injury and to redress it are inseparable in the royal breast; it then issues, as of course, in the king’s own name, his orders to the judges to do justice to the party aggrieved.” This clearly recognizes the doctrine that the king may, through inadvertence or misinformation invade a private right, and do a 'wrong (for wrong is inseparable from an invasion of right), which it is not only his privilege but his duty to redress. And it is plain from these quotations that the maxim merely means that the redress must be voluntary, and cannot be coerced.
The opinion recognizes this maxim to its fullest extent. It is clearly implied in it that Metz could not have maintained an action against the State on account of his injuries. ITe did not institute an action. He pursued the decent and respectf ul mode of appealing to the State legislature. He represented that.he had sustained an injury under circumstances rendering it just and proper that the State should compensate him. The State, instead of shielding itself behind the maxim that the king can do no wrong, as it might have done, through its legislators, acted upon the principle that to hnowof an injury and to redress it are inseparable. An act was passed for the. *241relief of Metz, and he accepted the benefits of its provisions. There can be but one satisfaction for an injury.
Suppose that the legislature, instead of acknowledging the justice of the claim of Metz, and passing an act for his relief, had simply authorized him to sue the state, and given him an opportunity to enforce his demand in the ordinary way, and that pursuant to such legislation he had sued, recovered and collected the judgment. Gould he afterward maintain an action against the defendants on account of the same injury? It seems to us quite clear that he could not. Then, if he could not recover a second satisfaction if he had enforced and recovered his demand through the courts, upon what principle can he recover a second satisfaction, having been voluntarily tendered, and having accepted redress. Having once sued and recovered of the state, all that he could claim of the defendants would be that they were jointly liable for the injury; and having accepted voluntary satisfaction from the state, that is all that he can claim now. In either case, having been satisfied once the claim is at an end. The fact that the amount which the state allowed is small, is of no consequence. The plaintiff was under no compulsion to accept it. lie accepted it voluntarily, and must take the benefit with all its accompanying burdens.
It is claimed, however, that there is nothing in the terms of the act for the relief of Joseph Metz, providing that it shall be taken as an accord and satisfaction, or that its enactment was in discharge of any liability for personal injuries. It is claimed that “it must be held to be a mere act-of charity, having no other legal consequences than would follow a pecuniary gift from any other sympathetic hand.” The plaintiff presented his petition claiming that the State had done him an injury, and asking redress. This was followed by a statute for his relief. It would be unreasonable to conclude that the act was passed out of mere charity, without any recognition that the injury was one which the State of right ought to redress. Such a conclusion would render the act unconstitutional.
It cannot be claimed that the legislature could constitution*242ally, out of mere charity, pass acts for the relief of the scores of persons who are annually injured upon railroads and in various other manners. It is necessary to the constitutionality of the act, to hold that it was passed to redress an admitted injury.
We are fully content with the views expressed and the conclusion reached in the opinion before announced.
The petition for rehearing is overruled.